DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.  Claims 1-6, 8, and 10 are examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1:
The recitation “the generator” (ll. 7-8) is believed to be in error for – the electric generator –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the recitations “at maximum take-off power, the first electric motor and second electric motor provides between 5% and 20% of total maximum aircraft propulsive take-off power” (ll. 9-10) and “at least one of the first electric motor and the second electric electrical motor comprises a torque density of between 10 and 18 Newton metres per kilogram” (ll. 12-14) were not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Applicant’s original disclosure lacks adequate written description in the specifications and figures,  and fails to provide sufficient details showing evidence that applicant was in possession of the claimed invention, and convey that applicant possessed the electric motors in the aircraft propulsion system to provide between 5-20% of total maximum aircraft propulsive take-off power, and deliver a torque density between 10 and 18 Newton metres per kilogram.
Applicant’s specification (on p. 8) only provides a vague discussion of an engine with electric motors where the electric motors provide 20% of the maximum take-off power output, and (on pp. 6-7) merely states that the electrical machine desirably have a torque density of between 10 and 18 Newton metres per kilogram when operated at maximum.  Furthermore, Applicant’s figures 1-6 show different schematic aircraft (Figures 1, 3, & 5) and their respective schematic drawings of propulsion systems (Figures 2, 4 & 6).  Applicant’s figures show non-specific schematics of propulsion systems with no details shown in the figures and no details being provided in the specification, that prove that applicant possessed the electric motors within the aircraft propulsion system in such a way that the electrical motors provide between 5-20% of total maximum aircraft propulsive take-off power, and deliver a torque density of between 10 and 18 Newton metres per kilogram.  Therefore, the specific structure of the engine, the electric motor, and the aircraft remains unknown.  
In summary, the engine comprising electric motors that provide between 5-20% of total maximum aircraft propulsive take-off power and deliver a torque density of between 10 and 18 Newton metres per kilogram, remains unknown as it is not supported by the original disclosure.  Therefore, the disclosure does not establish the possession or ownership of the claimed invention by applicant. 
Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding Claim 1, the recitations “at maximum take-off power, the first electric motor and second electric motor provides between 5% and 20% of total maximum aircraft propulsive take-off power” (ll. 9-10) and “at least one of the first electric motor and the second electric electrical motor comprises a torque density of between 10 and 18 Newton metres per kilogram” (ll. 12-14) are not enabled by the specification.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261, 270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737. 
In this case, the claim is unduly broad because it fails to claim or describe the structure of the electrical motors and how they are used with the gas turbine engine such that they provide between 5% inter alia, a function of the range) that may indicate the thrust of the engine(s) and the torque on the fan, out of which the percentage torque supplied by the electric motor (5%-20% of the total thrust) may somehow guessed. The recitations “at maximum take-off power, the first electric motor and second electric motor provides between 5% and 20% of total maximum aircraft propulsive take-off power” and “at least one of the first electric motor and the second electric electrical motor comprises a torque density of between 10 and 18 Newton metres per kilogram” are a desired result of the first and second electric motors, and are not enabled by the specifications.  In spite of the fact that the level of skill in the art is 6 to 20 years of experience and a Master's degree, the level of predictability in the art is extremely low – and in spite of the high level of skill in the art, aerospace projects in the field of propulsion routinely go over budget and exceed the schedule by large margins. The level of direction as provided by the inventor is extremely low (see below), and working examples of the invention are not known to exist. All of the above point in the direction of undue experimentation needed to discover how to make and use the claimed invention.  
Here, the claim and the disclosure fail to provide details in the specification as to the structure of the electrical motors and how they are used with the gas turbine engine such that they provide between 5% and 20% of total maximum aircraft propulsive take-off power and such that the electric motors comprise a torque density of  between 10 and 18 Newton metres per kilogram.
Applicant’s specification (pp. 6-7), only discloses that the electrical machine is desired to have a torque density of between 10 and 18 Newton metres per kilogram when operated at maximum.  Applicant’s specification (p. 8), only discloses an example of an engine and electric motors where the electric motors provide 20% of the maximum take-off power output.  Applicant’s figures 1-6 only disclose different aircrafts (Figures 1, 3, & 5) and their respective different schematic drawing of a first propulsion systems (Figures 2, 4 & 6).  
Applicant has not provided sufficient direction such as disclosing the structure for the electric motors that allows the electric motors to provide between 5% and 20% of total maximum aircraft 
Therefore, it would not be possible for one of ordinary skill in the art to identify the type and size of the electric motors required that would provide between 5% and 20% of total maximum aircraft propulsive take-off power, and comprise a torque density of  between 10 and 18 Newton metres per kilogram, due to the lack of disclosure provided by the Applicant in the specification and the claim without undue experimentation.  Thus, the quantity requiring undue experimentation to ascertain the type and size of electric motors required that would provide between 5% and 20% of total maximum aircraft propulsive take-off power, and deliver a torque density of  between 10 and 18 Newton metres per kilogram.  It is therefore concluded that the Specification fails to enable the claimed elements, as explained above.
Claims 2-6, 8, and 10 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 1.
Claim Rejections - 35 USC § 103














In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.

	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.














Claims 1-2, 4, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell 2018/0163558 in view of Lents 2018/0003109, Moxon 2015/0144742, Wagner 2018/0354635, and further in view of Calley 2011/0169381. 
Regarding Claim 1, Vondrell teaches an aircraft propulsion system 10 (Figs. 1 & 6) comprising:
an internal combustion engine (combustion engine 18) configured to drive a first propulsor 12A and an electric generator 14A, the electric generator 14A being configured to operate as a first electric motor (electric motor) to drive the first propulsor 12A ([0020, 0029, 0044]; Figs. 1 & 6);
a second motor/generator (configured as an electric motor - 14B), configured to be powered (powered) by electric power provided by the electric generator 14A, and configured to drive a second propulsor 12B ([0029, 0044]; Figs. 1 & 6);
an electrical energy storage unit (energy storage devices - batteries) configured to store electrical energy (power) supplied from the generator 14 ([0043]).
Vondrell does not teach a second electric motor (only a motor, NOT a motor/generator), configured to be powered by electric power provided by the electric generator, and configured to drive a second propulsor;  an electrical energy storage unit configured to store electrical energy supplied from the generator and supply electrical power to the second electric motor;  at maximum take-off power, the first electric motor and second electric motor provides between 5% and 20% of total maximum aircraft propulsive take-off power,  the electrical energy storage unit comprises a chemical battery, and at least one of the first electric motor and the second electric electrical motor comprises a torque density of between 10 and 18 Newton metres per kilogram.   
Lents teaches that electric motor 70 and motor/generator 70 are equivalent and either can be used to generate and in the alternative to provide supplemental power to the engine.  Furthermore, Lens 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second motor/generator 14B of Vondrell with Lents’ electric motor 70 because Lents teaches that motor/generator electric generator and electric motor are equivalent for generating and providing supplemental power to the engine, and have the electrical energy storage unit (energy storage devices - batteries) of Vondrell provide power to the second electrical motor 70, in order to generate supplemental power for the engine (Lents; [0038]). 
Vondrell in view of Lents does not teach at maximum take-off power, the first electric motor and second electric motor provides between 5% and 20% of total maximum aircraft propulsive take-off power,  the electrical energy storage unit comprises a chemical battery, and at least one of the first electric motor and the second electric electrical motor comprises a torque density of between 10 and 18 Newton metres per kilogram.
Moxon teaches
the electrical energy storage unit (electrical storage device) comprises a chemical battery (chemical battery) ([0037], ll. 5-15). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Vondrell in view of Lents’ electrical energy storage unit with Moxon’s chemical battery, because it was known in the art to use chemical battery as an electrical energy storage unit. (Moxon; [0037], ll. 5-15).
Vondrell in view of Lents, and Moxon does not teach at maximum take-off power, the first electric motor and second electric motor provides between 5% and 20% of total maximum aircraft propulsive 
Wagner teaches that electric motor 162 within a gas turbine engine 102 provides between 5% and 20% (between about 1% and about 20%) of total maximum aircraft propulsive take-off power (baseline power output) during takeoff ([0056, 0060, and 0067-0070]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first and second electric motors 14A, 14B of Vondrell in view of Lents, and Moxon, and have the first and second electric motor provide between 5% and 20% of total maximum aircraft propulsive take-off power, as taught by Wagner, in order to have the total output power meets the required power for takeoff (Wagner; [0067]).
Vondrell in view of Lents, Moxon, and Wagner does not teach at least one of the first electric motor and the second electric electrical motor comprises a torque density of between 10 and 18 Newton metres per kilogram.
Calley teaches an electrical machine that comprises a torque density of between 10 and 18 Newton metres per kilogram (18 Newton-meters per kilogram) ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first electric motor 14A or the second electric motor 14B of Vondrell in view of Lents, Moxon, and Wagner, to have at least one of the first and the second electric electrical motor comprise a torque density of between 10 and 18 Newton metres per kilogram (18 Newton-meters per kilogram), as taught by Calley, because it was known in the art to make and use electrical motors having a torque density of between 10 and 18 Newton meters per kilogram.
Regarding Claim 2, Vondrell in view of Lents, Moxon, Wagner and Calley teaches the invention as claimed and as discussed above for claim 1, and Vondrell further teaches
the internal combustion engine 18 comprises a gas turbine engine 22 comprising a compressor 30, combustor 32 and turbine 34,36 in fluid flow series ([0021-22]; Fig. 1).
Regarding Claim 4, Vondrell in view of Lents, Moxon, Wagner and Calley teaches the invention as claimed and as discussed above for claim 2.  However, Vondrell in view of Lents, Mackin, Moxon, 
Moxon further teaches
the first propulsor 46 is configured to provide a first bypass airstream (implicit) and a core airstream (implicit) which flows into the compressor 16, 18 (Abstract, Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first propulsor 12A of Vondrell in view of Lents, Moxon, Wagner and Calley, and have it provide a first bypass airstream (implicit) and a core airstream (implicit) which flows into compressor 16, 18, as taught by Moxon, because it was known in the art to have a  first propulsor provide a first bypass airstream and a core airstream which flows into the compressor.
Regarding Claim 6, Vondrell in view of Lents, Moxon, Wagner and Calley teaches the invention as claimed and as discussed above for claim 2, and Vondrell further teaches
the first propulsor 12A (12A in Fig. 6; 12 in Fig. 1) is coupled to the turbine 36 ([0022]; Fig. 1).
Regarding Claim 10, Vondrell in view of Lents, Moxon, Wagner and Calley teaches the invention as claimed and as discussed above for claim 1, and Vondrell further teaches
an aircraft (aeronautical propulsion system - implies for an aircraft) comprising the propulsion system ([0022, 0046]; Figs. 1 & 6) of claim 1 (see rejection of claim 1 above).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell in view of Lents, Moxon, Wagner and Calley, and further in view of Schwarz 2016/0115865. 
Regarding Claim 3, Vondrell in view of Lents, Moxon, Wagner and Calley teaches the invention as claimed and as discussed above for claim 2.  However, Vondrell in view of Lents, Moxon, Wagner and Calley, does not teach gas turbine engine comprises a maximum overall pressure ratio of between 10 and 60.
Schwarz teaches
gas turbine engine 20 comprises a maximum overall pressure ratio (overall pressure ratio) of between 10 and 60 (greater than or equal to about 35) ([0023, 0042]).



























It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 22 of Vondrell in view of Lents, Moxon, Wagner and Calley, 
Regarding Claim 5, Vondrell in view of Lents, Moxon, Wagner and Calley teaches the invention as claimed and as discussed above for claim 4.  However, Vondrell in view of Lents, Moxon, Wagner and Calley, does not teach a ratio of the mass flow of the bypass airstream to the core airstream is between 10 and 18.
Schwarz teaches 
a ratio of the mass flow of the bypass airstream to the core airstream (bypass ratio) is between 10 and 18 (greater than about 10:1) ([0035-0036); Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine engine 22 of Vondrell in view of Lents, Moxon, Wagner and Calley, with Schwarz’s ratio of the mass flow of the bypass airstream to the core airstream (bypass ratio) that is between 10 and 18 (greater than about 10:1), for the same reason as discussed in rejection of claim 3 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable Vondrell in view of Lents, Moxon, Wagner and Calley, as applied to claim 1, and further in view of Barocela 2005/0258306. 
Regarding Claim 8, Vondrell in view of Lents, Moxon, Wagner and Calley teaches the invention as claimed and as discussed above for claim 1.  However, Vondrell in view of Lents, Moxon, Wagner and Calley, does not teach the chemical battery has an energy density of between 500 and 1000 Watt hours per kilogram.
Barocela teaches
the chemical battery (lithium-ion battery) has an energy density of between 500 and 1000 Watt hours per kilogram (about 500W-hr/kg). ([0033], ll. 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the chemical battery (chemical battery) of Vondrell in view of Lents, Moxon, Wagner and Calley, with Barocela’s chemical battery (lithium-ion battery) that has an energy density of between 500 and 1000 Watt hours per kilogram (about 500W-hr/kg), in order to improve endurance, operational life and operability of the propulsion system (Barocela; [0033], ll. 46-52).
Response to Argument
Applicant's arguments, filed on 02/09/2022, with respect to 35 U.S.C. 103 rejection of claims 1-2, 4, 6, and 10 have been considered but are moot because the arguments do not apply to new combination of references used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACEK LISOWSKI/Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741